Opinion by
Lawrence, J.
It was stipulated that certain items of the merchandise consist of scrap brass rods which were to be used in remanufacture by melting, that they have been used in remanufacture by melting, and that affidavits, which were attached to the stipulation, had been filed in accordance with the regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the agreed facts and the affidavits attached to the stipulation, it was held that the scrap brass rods come within the provisions of Public Law 869, supra, and are properly entitled to free entry.